PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,800,835
Issue Date: 2020 Oct 13
Application No. 15/943,220
Filing or 371(c) Date: 2 Apr 2018
Attorney Docket No. P2029-700141 
:
:     	REQUEST FOR INFORMATION
:           PATENT TERM ADJUSTMENT
:	                 AND
:           REDETERMINATION OF
:           PATENT TERM ADJUSTMENT
:

This is a response to patentee’s “REQUEST FOR RECONSIDERATION AND RECALCULATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(B)” filed March 15, 2021, requesting that the Office correct the patent term adjustment (PTA) from 210 days to 351 days.  

The Office has redetermined the PTA to be 279 days.

This Request for Information is NOT the Director’s decision on the applicant’s request for reconsideration within the meaning of 35 U.S.C. §154(b)(4).


RELEVANT PROCEDURAL HISTORY

On October 13, 2020, the Office determined that patentee was entitled to 210 days of PTA. 

On Monday, March 15, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), accompanied by a petition and fee for a three (3) month extension of time under 37 CFR 1.136(a), seeking an adjustment of the determination to 351 days.  

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A). Patentee and the Office are in disagreement with regard to the periods of applicant delay.

The 72-day period of reduction for applicant delay in connection with the filing of corrected drawings on August 3, 2020, in response to the mailing of a Notice to File Corrected Application Papers Notice of Allowance Mailed on July 23, 2020 is addressed in the Request for Information Below. The remaining periods of applicant delay and Office delay are addressed in the Redetermination of Patent Term Adjustment which follows the Request for Information.


REQUEST FOR INFORMATION

Patentee asserts, in pertinent part, that the reduction of 72 days for applicant delay accorded to the filing of the amendment under 37 CFR 1.312 or other paper filed after the notice of allowance filed August 3, 2020 is in error. Specifically, Patentee assert that the amendment is an amendment to the drawings requested by the Notice to File Corrected Application Papers Notice of Allowance Mailed mailed July 23, 2020, and therefore is a paper expressly requested by the Office. Petitioner asserts that because this paper was expressly requested by the Office, no period of delay is due.

Petitioner’s argument is not persuasive. 37 CFR 1.704(c)(10) as in effect prior to June 16, 2020 states submission of an amendment under 37 CFR 1.312 or other paper (other than an RCE) after a notice of allowance has been given or mailed constitutes a failure of the applicant to engage in reasonable efforts to conclude processing or examination. As noted in MPEP § 2732, submission of the submission of amendments (or other papers) after an application is allowed may cause substantial interference with the patent issue process. Drawings are among the types of papers which are considered a failure to engage in reasonable efforts to conclude processing or examination. Furthermore, 37 CFR 1.704(c)(10) as in effect prior to June 16, 2020 does not differentiate between papers which are and are not requested by the Office. 

The Federal Register Notice Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (Jun. 16, 2020) states that, for applications filed on or after May 29, 2000 in which a notice of allowance was mailed on or after July 16, 2020, 37 CFR 1.704(c)(10) is revised to state that: 

Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping: submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the day of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;

The Federal Register notice states that the USPTO will decide any timely request for reconsideration in compliance with § 1.705(b) of a patent term adjustment determination in applications and patents eligible for patent term adjustment in which a notice of allowance was mailed before July 16, 2020, consistent with the changes in this final rule, if requested by the patentee. Id. at 36338. The notice of allowance was mailed May 18, 2020, which is prior to July 16, 2020. As such, patentee must request reconsideration consistent with this final rule to receive consideration in accordance therewith. In the absence of such a request, the Office may only consider the request under 37 CFR 1.704(c)(10) as in effect prior to the effective date.



REDETERMINATION OF PATENT TERM ADJUSTMENT

“A” Delay
 
The Office has determined that the “A” delay is 351 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 351 days under 37 CFR 1.703(a)(1), beginning June 3, 2019, the day after the date that is fourteen months after the date the application was filed and ending June 2, 2019, the date a notice of allowance under 35 U.S.C. 151 was mailed
 
The total amount of “A” delay is 351 days.
    
“B” Delay 
  
Patentee and the Office are in agreement regarding the 0 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 984 days, which is the number of days beginning April 2, 2018, the date the application was filed, and ending October 13, 2020, the date of patent issuance.

The time consumed by continued examination is 0 days.  No request for continued examination (RCE) was filed.
 
The number of days beginning on the filing date (April 2, 2018) and ending on the date three years after the filing date (April 2, 2021) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (984 days) is 984 days, which exceeds three years (1097 days) by 0 days.  Therefore, the period of “B” delay is 0 days. The application was pending less than 3 years.



“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

Overlap

Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 72 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 
A 0 day period pursuant to 37 CFR 1.704(b) for the submission of a reply on September 25, 2018. The Office previously assessed a delay of 55 days, from the day after the date three months after the mailing of a Notice to File Missing Parts of Nonprovisional Application mailed May 1, 2018, to the date the reply was filed on September 25, 2018. Patentee asserts that the reply filed September 25, 2018 was filed in response to a Notice to File Corrected Application Papers mailed August 7, 2018, not the Notice mailed May 1, 2018. Upon review, patentee’s argument is persuasive. The reply filed September 25, 2018 was a substitute specification submitted in response to the Notice mailed August 7, 2018. As the reply was filed within three months of the mailing date of the Notice, no period of applicant delay is warranted. The 55 day period of applicant delay is removed and replaced with a 0 day period of applicant delay.
A 0 day period pursuant to 37 CFR 1.704(c)(10) for the submission of an amendment or under § 1.312 or other paper filed after a notice of allowance has been given or mailed. A 14 day period of reduction was assessed in connection with the amendment under § 1.312 or other paper (an IDS) filed July 16, 2020, from the date the paper was filed until July 29, 2020, the date the Office mailed a paper in response (14 days). Patentee asserts that no delay is due in connection with the filing of the IDS because it is accompanied by a statement under 37 CFR 1.704(d). Upon review, patentee’s argument is persuasive. A statement under 37 CFR 1.704(d) accompanies the IDS filed July 16, 2020. Therefore, no applicant delay is warranted in connection with the IDS filed July 16, 2020. The 14 day period of reduction for applicant delay is removed and replaced with a 0 day period of applicant delay.
A 72 day period pursuant to 37 CFR 1.704(c)(10) for the filing of an amendment under § 1.312 or other paper filed after a notice of allowance has been mailed or given, beginning August 3, 2020, the date the amendment under § 1.312 or other paper was filed and ending on the date the patent issued or 120 days, whichever is less.  On October 13, 2020, 72 days after the date the paper was filed, the patent issued.  Patentee argues that no delay is warranted because the paper was expressly requested by the Office. As indicated above, 37 CFR 1.704(c)(10) as in effect prior to June 16, 2020 states submission of an amendment under 37 CFR 1.312 or other paper (other than an RCE) after a notice of 

OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
351 + 0 + 0 – 0 – 72 =  279 days

Patentee’s Calculation:

351 + 0 + 0 – 0 – 0 = 351 days


CONCLUSION

The Office affirms that patentee is entitled to two hundred seventy-nine (279) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 351 + 0 + 0 – 0 – 72 = 279 days.  

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information. This two month period is extendable under 37 CFR 1.136(a). The request for information does not require a fee if filed within two months of the mail date of the request. However, patentee who responds more than two months after the mail date of information request is required to pay an extension of time fee. If patentee fails to timely supply the requested information, the Office will issue its redetermination or decision on patent term adjustment and will deny patentee’s petition with respect to the issues for which the information was requested. 

With regard to the redetermination, patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the sua sponte issue a certificate of correction adjusting the PTA to two hundred seventy-nine (279) days.

Receipt of the petition fee set forth at 37 CFR 1.18(e) is acknowledged.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22314-1450

By fax:			(571) 273-8300
			Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this request for information via EFS-Web.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction